Mb. Justice Wole
delivered tbe opinion of tbe court.
Two errors are alleged by tbe appellant. Tbe first is that tbe proof is insufficient. There was proof on tbe part of a police officer to tbe effect that be saw tbe defendant sell a lottery ticket to Pedro Rendón and tbe latter also took tbe *262stand and said that the defendant had sold him the ticket. The appellant seeks to attack these declarations on the ground of their inherent improbability, but they were believed by the court and there is no partiality or other undue element shown.
The second ground of error is the admission of the testimony of the witnesses showing that two other lottery tickets were found on the premises. The testimony of one of the witnesses showed that the defendant put his hand behind a screen to draw out a ticket and that afterwards two tickets of the same lottery and the same drawing were found there. Under the circumstances this was corroborative evidence.
Furthermore, given the strong direct evidence of the government witnesses, the defendant was not prejudiced by the admission of the evidence to which objection was made.
The judgment must be affirmed.

Affirmed.

Chief Justice Hernández and Justices del Toro and Aldrey concurred.